In a habeas corpus proceeding, relator appeals from an order of the Supreme Court, Dutchess County, dated September 25, 1961, which dismissed the writ and remanded him to the custody of respondent. Relator is imprisoned under a judgment of the Court of General Sessions, County of New York, rendered June 13, 1957 on his plea of guilty, convicting him of manslaughter in the first degree and sentencing him as a second felony offender. Relator contends, inter alia, that the judgment is invalid because the court failed to comply with sections 472 and 480 of the Code of Criminal Procedure. Order affirmed. No opinion. Ughetta, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.